Citation Nr: 1033247	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-22 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left thigh pain.

2.  Entitlement to a rating in excess of 10 percent for the 
period prior to October 1, 2008, for residuals of a shell 
fragment wound to the left leg with damage to Muscle Groups XI 
and XII.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities for 
the period prior to September 23, 2008.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied a rating in excess of 10 percent for 
residuals of shell fragment wound to the left leg involving 
Muscle Group (MG) XI, denied service connection for posttraumatic 
stress disorder (PTSD), denied service connection for left thigh 
pain, and denied service connection for varicosities of the left 
leg claimed as venous insufficiency both lower extremities and 
left ankle condition, and denied entitlement to a TDIU.  Since 
recent examination has revealed that the Veteran's left leg shell 
fragment wound also involves MG XII, this claim has been 
recharacterized to acknowledge this finding.  

The Veteran appealed the denial of an increased rating, the 
denials of service connection for PTSD and left thigh pain, and 
the denial of TDIU.  Thereafter, in a June 2007 rating decision, 
service connection for PTSD was granted.  A 30 percent rating was 
assigned.  Although the Veteran filed a timely notice of 
disagreement with respect to the rating assigned for PTSD and a 
statement of the case was issued in October 2008, the Veteran did 
not perfect an appeal with respect to this issue.  As such, it is 
not currently before the Board.

In a March 2009 rating decision, service connection for 
amyotrophic lateral sclerosis (ALS) was granted with an 
evaluation of 100 percent, effective September 23, 2008.  In a 
November 2009 rating decision, the Veteran was granted service 
connection for loss of use of the bilateral extremities due to 
ALS.  A 100 percent disability rating for loss of use of the 
lower extremities was assigned, effective October 1, 2008.  As 
such, two of the issues currently before the Board are limited by 
date, namely entitlement to a TDIU prior to September 23, 2008 
and entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound to the left leg with damage to MGs XI 
and XII, for the period prior to October 1, 2008.

Although the Veteran was scheduled for a Travel Board hearing in 
April 2010, through his representative in a March 2010 statement, 
he indicated that he wished to cancel the Board hearing.  He also 
indicated that he did not want to reschedule the hearing.  As 
such, the hearing request is withdrawn.

The Board also notes that despite the request of the Veteran's 
representative to advance the case on the docket, such motion was 
denied in August 2010.

The issue of entitlement to TDIU for the period prior to 
September 23, 2008 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a left thigh disability.

2.  The Veteran's residuals of a shell fragment wound to the left 
leg with damage to MGs XI and XII are productive of moderate 
injury to MG XI and moderately severe injury to MG XII.


CONCLUSIONS OF LAW

1.  Left thigh pain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Left thigh pain is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002& Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.310(a) (2009).

3.  The criteria for a 30 percent, but not greater, rating for 
residuals of a shell fragment wound to the left leg with damage 
to MGs XI and XII for the period prior to October 1, 2008, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.55, 4.56, 4.114, 4.71a, 
4.73, Diagnostic Codes (DCs) 5311, 5312, 7801-7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in February 2006, April 
2006, July 2006, and May 2008, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claims, and what information and evidence must 
be submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the notice letters informed the 
Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess, supra, came prior to the 
initial adjudication of the claims, the timing of the notice 
complied with the requirement that the notice must precede the 
adjudication.  Thus, the Board concludes that the duty to notify 
has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service- connected condition, a veteran shall be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998).

Without proof of a current disability, there can be no valid 
claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis for Service Connection Claim

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for 
left thigh pain because it is etiologically related to his 
service connected shrapnel wound.  The Board notes that when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will 
address service connection for all issues on both a direct and 
secondary basis in this appeal.

A review of the service treatment records fails to show any 
complaints or findings of left thigh pain.  The separation 
examination is negative for left thigh problems.  The post-
service medical evidence is also negative for any left thigh 
complaints or findings.  Notably, the Veteran complained numerous 
times at his VA outpatient medical appointments of varicose veins 
of the bilateral extremities, right popliteal shrapnel injury, 
and left ankle shrapnel injury, but there are absolutely no 
findings or complaints of left thigh problems.  (Parenthetically, 
the Board notes that the Veteran was denied service connection 
for varicosities of the left leg, claimed as venous insufficiency 
of both lower extremities and left ankle condition, in the 
September 2006 rating decision on appeal.  However, the Veteran 
did not appeal this issue.)  The Board also notes that the 
Veteran is currently service-connected for loss of use of the 
lower extremities.  Moreover, the instant appeal discusses left 
lower extremity in detail as part of an increased rating claim 
for the service-connected residuals of a shell fragment wound to 
the left leg with MGs XI and XII involvement.  

Consequently, there is no finding of any left thigh condition 
during the period of the claim.  The Board notes that, in the 
absence of proof of a current disability, there can be no valid 
claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The requirement that a current disability be 
present is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Here, none of the medical 
evidence reflects a diagnosis of any left thigh disorder.  

In fact, the Veteran has only identified that he has left thigh 
pain.  In this regard, the Board notes that pain alone without an 
underlying disorder is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Thus, the medical evidence does not 
establish the presence of chronic disability of the Veteran's 
left thigh; therefore, service connection is not warranted for a 
left thigh disability on any basis. 

The Board notes the Veteran was not afforded a VA medical 
examination in conjunction with this claim.  In this regard, a VA 
examination or opinion is necessary if the evidence of record (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
(b) establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability or 
symptoms may be associated with the veteran's service or other 
service-connected disability, and (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to a left 
thigh disorder, and there is absolutely no post-service medical 
evidence which suggests that the Veteran is currently diagnosed 
with any left thigh disorder (apart from the previously discussed 
varicosities, which are not on appeal).  Therefore, no VA 
examination is warranted.

Accordingly, service connection is not in order for this claimed 
disability.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Governing Laws and Regulations for Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where none 
of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another diagnostic 
code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Analysis for Increased Rating Claim

The Veteran's residuals of a shell fragment wound to the left leg 
with damage to MGs XI and XII, are rated as 10 percent disabling 
under 38 C.F.R. § 4.73, DCs 5311 and 5312.  Under DC 5311, a 10 
percent rating is warranted for moderate disability to MG XI, 
which controls propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion of 
the knee.  A 10 percent rating is provided for moderate muscle 
injury.  A 20 percent rating is warranted for moderately severe 
injury to Muscle Group XI.  A 30 percent rating is warranted for 
severe muscle injury.  Under DC 5312, a 10 percent rating if 
warranted for moderate disability to MG XII, which controls 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  A 10 percent rating is provided for moderate muscle 
injury.  A 20 percent rating is warranted for moderately severe 
injury to Muscle Group XII.  A 30 percent rating is warranted for 
severe muscle injury.

The medical evidence reveals that a June 2004 private CT scan of 
the left lower extremity revealed a sub centimeter metallic 
fragment, corresponding in history to minimal residual shrapnel 
between the tibia and fibula in the region of the interosseous 
membrane of the distal left lower extremity.  It was noted that 
it may be in close proximity to the peroneal nerve and anterior 
tibial vasculature.  

A May 2006 VA examination report notes that the Veteran denied 
any skin symptoms, muscle symptoms, joint symptoms, or left lower 
extremity symptoms.  The Veteran's gait was noted to be normal.  
There was noted to be a left ankle scar that was so small it was 
immeasurable.  There was no depression, tissue loss, color 
difference, or adherence; in fact, no scar was visible.  There 
was no tenderness.  On examination all extremities were normal.  
Neurologic examination was normal.  Deep tendon reflexes were 
normal of the left.  The left ankle wound was noted to be healed.  
The examiner noted that there was no through and through injury.  
There was no infection before it healed.  There was also no bone, 
nerve, vascular, or tendon injury.  There was no loss of deep 
fascia or muscle substance loss, and no intermuscular scarring.  
Muscle function was normal in terms of comfort, endurance and 
strength sufficient to perform activities of daily living.  There 
was no joint motion limited by any muscle disease or injury and 
no muscle had been injured, destroyed or traversed.  

The Veteran was seen for left lower extremity varicosities 
throughout the appeal period.  The VA treatment records also show 
complaints of left toe problems due to a November 2005 injury 
(fracture of left proximal phalanx), and a left knee injury from 
a chainsaw accident in October 2005.  

A June 2006 VA outpatient treatment note indicates that the 
Veteran does not receive any treatment for his left ankle 
shrapnel injury and that the pain has been stable.  

A July 2006 VA vascular clinic note indicates that the Veteran 
had large varicose veins from the distal femur to the ankle.  
Venous insufficiency study demonstrated bilateral deep and 
superficial venous system insufficiency.

A May 2008 VA imaging study of the left knee revealed minimal 
osteophyte arising from the lateral tibial plateau and metallic 
fragments consistent with shrapnel adjacent to an possibly 
embedded in the head of the left fibula.  

An August 2008 VA examination report notes that the Veteran has 
dsypnea and recurrent bouts of thrombophlebitis.  He had chronic 
aching pain in both legs, right worse than left.  He could only 
walk a few yards and stand for a few minutes.  He did not receive 
treatment.  He used to wear support hose for a long time, which 
mildly helped the pain.  Examination of the group X showed full 
muscle strength and no injury.  Muscle injury was noted to MGs XI 
and XII.  Muscle strength in MGs XI and XII was 4/5.  There was 
no intermuscular scarring.  It was noted that muscle function was 
not normal because the Veteran was unable to walk for a long 
duration.  A left knee scar of 5 cm was noted.  It was not tender 
or adherent.  There were no residuals of nerve, tendon, or bone 
damage, or of muscle herniation.  The examiner noted that left 
anterior tibialis had muscle loss from injury with overriding 
scar of 7 cm.  The motion of any joint is not limited by muscle 
disease of injury.  The examiner noted that there was no loss of 
sensation to the anterior tibial or peroneal nerves and there was 
no loss of function per DeLuca criteria.  The left lower 
extremity shrapnel injury was found to severely affect the 
Veteran's chores, shopping, recreation, and traveling.  It 
prevented exercise and sports.  It moderately affected bathing, 
dressing, toileting, and grooming, and mildly affected feeding.  

A November 2009 VA examination report indicates that the Veteran 
has had global diffuse weakness since September 2008.  H was 
diagnosed with motor neuron disease (ALS).  He was noted to be 
nonambulatory.  On examination thigh flexion and extension was 3-
/5.  Plantar flexion and dorsiflexion were both 3-/5.  There was 
increased tone of both lower extremities.  Deep tendon reflexes 
were 3+.  

The criteria for determining how to classify a muscle injury are 
set forth in 38 C.F.R. § 4.56.  The criteria consist of the type 
of injury, the history and complaints, and the objective 
findings.  For VA purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  A through-and-
through injury with muscle damage shall be evaluated as no less 
than a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  

VA regulations provide principles of combined ratings for muscle 
injuries, including that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  For rating purposes, the 
skeletal muscles of the body are divided into 23 MGs in 5 
anatomical regions: 6 MGs for the shoulder girdle and arm (DCs 
5301 through 5306); 3 MGs for the forearm and hand (DCs 5307 
through 5309); 3 MGs for the foot and leg (DCs 5310 through 
5312); 6 MGs for the pelvic girdle and thigh (DCs 5313 through 
5318); and 5 MGs for the torso and neck (DCs 5319 through 5323).  
38 C.F.R. § 4.55(b).

A moderate disability of the muscles may result from a through 
and through wound, or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment.  The 
absence of the explosive effect of high velocity missile or of 
the residuals of debridement or of prolonged infection is also 
considered moderate.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Records in the file of consistent complaints on 
record from the first examination forward of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after moderate use, and an effect on the particular 
functions controlled by the injured muscles should be noted.  
Objective evidence of a moderate disability includes entrance and 
(if present) exit scars which are linear or relatively small and 
so situated as to indicate relatively short track of missile 
through muscle tissue, signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of the muscles may result from a 
through and through wound or a deep penetrating wound by high 
velocity missile of small size or large missile of low velocity, 
with debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  The history of the 
disability should be considered including service department 
record or other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade.  Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds should also be noted.  Evidence of 
unemployability because of inability to maintain work 
requirements is to be considered, if found to be present.  
Objective evidence of a moderately severe disability includes 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance of muscle groups involved 
(compared with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability usually results from a through and 
through wound, or deep penetrating wounds as a result of high 
velocity missiles, or large or multiple low velocity missiles, or 
shattering bone fracture with extensive debridement, or sloughing 
of soft parts, or intermuscular binding and cicatrization.  
Ordinarily, this results in extensive ragged, depressed and 
adherent scars of the skin so situated as to indicate wide damage 
to muscle groups in the track of the missile(s).  Palpation 
should indicate moderate or extensive loss of deep fascia or of 
muscle substance.  Affected muscles do not swell and harden 
normally during contraction.  38 C.F.R. 
§ 4.56(d).

The general regulations governing the evaluation of muscles 
disabilities further provide that a through and through injury 
with muscle damage shall be evaluated as no less than a moderate 
injury for each muscle group affected.  38 C.F.R. § 4.56(b).

The corresponding level of severity of a service-connected muscle 
injury is determined to a significant extent by the presence or 
absence of cardinal signs and symptoms of muscle disability, 
which consist of loss of power, lowered threshold of fatigue, 
weakness, pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other trauma, 
and the criteria are to be considered with all factors in the 
individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).

After review of the medical evidence of record, the Board finds 
that the Veteran has a moderate disability of MG XI and a 
moderately severe disability of MG XII.  The evidence shows that 
while the Veteran's left leg injury was not a through and through 
wound, there are retained metallic fragments, and the August 2008 
VA noted deep fascia injury to MG XII.  Therefore, giving the 
Veteran the benefit of the doubt, the Board will find that 
although the evidence is insufficient to warrant a finding of 
more than moderate disability to MG XI, in light of at least some 
deep fascia loss with respect to MG XII, there is sufficient 
evidence to warrant a finding of moderately severe injury to MG 
XII.  The evidence is against a finding of severe muscle injury 
as muscle strength was noted to be 4/5, and there is otherwise no 
indication that the Veteran's loss of muscle tissue was extensive 
in nature.  

As previously mentioned, DC 5311 pertains to MG XI, which 
warrants a 10 percent rating for a moderately disability.  DC 
5312 pertains to MG XII, which warrants a 20 percent rating for a 
moderately severe disability.  38 C.F.R. § 4.73.  MGs XI and XII 
are in the same anatomical region (i.e., the foot and leg 
region).  Both MGs act on more than one joint - namely, the 
foot/ankle and the knee.  For compensable MG injuries which are 
in the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured MG will be increased 
by one level and used as the combined evaluation for the affected 
MGs.  38 C.F.R. 
§ 4.55(e).  This means that the Veteran is entitled to a single 
rating for muscle impairment in the left leg, based upon the most 
severely injured MG.  In this case, the highest disability rating 
for which the Veteran is eligible falls under DC 5312, which 
pertains to impairment of Muscle Group XII.  The Board has 
determined that the Veteran is entitled to a 20 percent rating 
under DC 5312 for a moderately severe disability.  As he is not 
entitled to a higher disability rating under any other DC, the 
Board concludes that MG XII is his most severely injured MG in 
the anatomic region of the left leg.  Thus, in this case, the 20 
percent rating under DC 5312 will be increased by one level to 30 
percent, and used as the combined evaluation for all the affected 
MGs in the anatomic region of the left leg.  Id.

The Veteran is not entitled to a rating higher than 30 percent, 
since the 30 percent rating is the maximum schedular rating 
available under DC 5312.  38 C.F.R. § 4.73.
cm.  The examiner stated that no joint motion was limited by 
muscle disease of injury.  The examiner also noted that there was 
no loss of sensation and there is no loss of function per DeLuca 
criteria.  In this regard, the Board notes that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which (1) functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and (2) those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion only.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  

However, the Board points out that the VA examiners did not note 
that the Veteran complained of chronic symptoms of muscle pain or 
inability to move through the normal range of motion.  There is 
evidence of activity limited by fatigue.  The examiners 
consistently stated that there was no loss of mobility of any 
joint, which was related to the shell fragment wound injury to 
MGs XI and XII.  Leg and ankle movements were indicated as 
normal.  There was also no objective evidence of pain or pain on 
motion.  Repetitive motion of the left lower extremity did not 
seem to aggravate pain or cause further measurable loss of range 
of motion.  Muscle strength of muscle groups XI and XII was 
estimated at 4/5.  Additionally, the August 2008 VA examiner 
stated that there would be no additional loss of motion or 
functional impairment during flare-ups.  

In addition, as noted in the VA regulations regarding rating 
injuries of muscle groups, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  As such, the 
Veteran has already been compensated for any pain, weakness, 
fatigability or incoordination associated with his service-
connected residuals of a gunshot wound to the left leg.  38 
C.F.R. §§ 4.40, 4.45, DeLuca, supra.  The Board would like to 
further point out that the Deluca provisions are applicable only 
with Diagnostic Codes which are based upon limitation of motion.  
The Veteran's service-connected residuals of a shell fragment 
wound to the left leg are rated under DCs 5311 and 5312; the 
criteria for rating under this Diagnostic Code do not include 
limitation of range of motion measurements.  38 C.F.R. § 4.73, 
Diagnostic Codes 5311 and 5312.  

The Board has also considered rating the Veteran's residuals of a 
gunshot wound to the left leg, involving Muscle Groups XI and 
XII, under another diagnostic code pertaining to disabilities of 
the ankle or knee in order to provide him with the most 
beneficial disability rating.  However, there is no evidence of 
loss of motion of either the ankle or the knee related to the 
shell fragment wound, and as such, a higher rating is not 
warranted.


Consideration of Separate Rating based upon Scars and/or 
Neurological Problems and Extraschedular Consideration

The Board has further considered whether a separate rating is 
warranted for the Veteran's service-connected residuals of a 
shell fragment wound to the left leg, involving muscle groups XI 
and XII, based upon the diagnostic codes for rating scars and/or 
neurological disabilities.  

Under Diagnostic Code 7804, a 10 percent evaluation is authorized 
for superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7803, a 10 percent evaluation is authorized 
for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  A note following this diagnostic code provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar. 

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, criteria continue to provide that other scars may be 
rated on the basis of limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

During the pendency of this appeal, the criteria for rating skin 
disabilities were revised again, effective October 23, 2008.  The 
Board notes that those amendments only apply to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 
708 (Sept. 23, 2008).  The Veteran's claim for increase was 
received long before that date.  While the Veteran can request a 
review under these new clarified criteria, the Veteran has not 
requested such a review.

The May 2006 VA examination notes that the Veteran's scar 
associated with his service-connected residuals of a shell 
fragment wound to the left leg with Muscle Group XI involvement 
was immeasurable because it was not visible.  Importantly, the 
Board notes that the August 2008 VA examiner noted an anterior 
5cm scar on the Veteran's left knee.  However, the initial injury 
left a 2 inch scar over the lower third of the left leg, not on 
his anterior knee.  Notably, the Veteran's left knee was sutured 
in October 2005 following a chainsaw accident.  Regardless, the 
Veteran's scar is not painful, depressed, unstable, adherent, 
hyperpigmented, or resultant in any limitation of motion.  With 
respect to the overlying 7 cm long scar, the examiner did not 
indicate that it was painful on examination.  

Based upon the evidence of record, the Board concludes that there 
is no current residual scarring from the left leg shell fragment 
wound that can be compensably rated.  None of the VA examiners 
and none of the outpatient treatment records during the period of 
the claim have ever diagnosed the Veteran with a scar from this 
wound, with the exception of the 7 cm overlying scar in the area 
of the left anterior tibilialis.  In fact, the record reflects no 
current complaints from the Veteran with respect to any such 
scars.  As the records reflect that the Veteran's anterior left 
knee scar resulted from a post-service chainsaw accident, and not 
the in-service shell fragment wound to the left leg, it is not 
considered to be part of the service-connected residuals of a 
shell fragment wound to the left leg discussed herein.  
Therefore, the Board concludes that there is no scar of the left 
leg that can provide a basis for a separate compensable rating.  

In regard to whether the Veteran could receive a separate rating 
based upon a diagnostic code for rating neurological disorders, 
the Board notes that he is currently in receipt of a 100 percent 
rating under 38 C.F.R. § 4.124a, , for his weakness associated 
with ALS.  The November 2009 rating decision granted service 
connection for these disabilities.  He is also in receipt of a 
100 percent rating for ALS under Diagnostic Codes 8017, 6832.

Apart from the service-connected ALS, the medical evidence shows 
that the Veteran is neurologically intact.  He has no diagnosis 
of any other current neurological disability as a residual of his 
shell fragment gunshot wound to left leg.  The VA examinations 
all reflect normal neurological findings of the left lower 
extremity.  Therefore, a separate rating based upon neurological 
disorder is not in order.

At no time during the appeal period have the Veteran's residuals 
of a shell fragment wound to the left leg, involving muscle 
groups XI and XII, been manifested by greater disability than 
contemplated by the currently assigned rating under the 
designated diagnostic codes.  Accordingly, staged ratings are not 
in order and the assigned rating is appropriate for the entire 
period of the Veteran's appeal.  Hart, supra.

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate the 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause 
impairment in his occupational functioning and capacity.  But the 
extent of his impairment is adequately contemplated by the rating 
criteria, which reasonably describe the effects of his 
disability.  According to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, as the Court reiterated in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability 
rating, itself, is recognition that industrial capabilities are 
impaired.

In addition, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization, suggesting the 
Veteran is not adequately compensated by the regular rating 
schedule.  During his recent VA compensation examination, the 
Veteran the examiner indicated that his residuals of shell 
fragment wound to the left leg affected him occupationally but 
did not indicate that these residuals caused a marked impairment.  
Therefore, extra-schedular consideration is not warranted in this 
circumstance solely as a result of the Veteran's left leg 
disability.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for right thigh pain is denied.

A higher 30 percent rating is granted for the Veteran's residuals 
of a shell fragment wound to the left leg with damage to MGs XI 
and XII, retroactively for the period of December 13, 2005 to 
November 30, 2008, subject to the laws and regulations governing 
the payment of monetary benefits.  


REMAND

Turning to the Veteran's remaining claim for TDIU for the period 
prior to September 23, 2008, the Board notes initially that in 
light of the Board's decision to grant a 30 percent rating for 
the Veteran's residuals of shell fragment wound to the left leg, 
the Veteran's service-connected disability ratings were as 
follows: residuals of a shell fragment wound to the right thigh, 
buttock, and popliteal region affecting Muscle Group XVII 
(evaluated as 40 percent disabling); posttraumatic stress 
disorder (PTSD) and depressive disorder, (evaluated as 30 percent 
disabling); residuals of a shell fragment wound to the left leg 
affecting Muscle Groups XI and XII (evaluated as 30 percent 
disabling); residuals of a shell fragment wound to the left chest 
with healed lacerations of the aorta (evaluated as 20 percent 
disabling), hepatitis C (evaluated as 20 percent disabling); and 
tinea versicolor (evaluated as 10 percent disabling).  
Consequently, the Board finds that this matter should be remanded 
so that the RO can initially determine whether this claim is now 
moot as a result of the Board's decision to grant a 30 percent 
rating for his left leg injury for the period prior to October 1, 
2008.

In the event that the TDIU claim is not rendered moot, the 
Veteran should be afforded a new VA examination to determine 
whether he was precluded from securing or maintaining gainful 
employment as a result of service-connected disability during the 
period prior to September 23, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran's claim for TDIU for 
the period prior to September 23, 2008, 
has not been rendered moot as a result of 
the Board's assignment of a 30 percent 
rating for residuals of shell fragment 
wound to the left leg, arrange for an 
appropriate examiner to review the 
Veteran's claims file for the purpose of 
determining whether the Veteran was 
precluded from securing or following a 
substantially gainful occupation prior to 
September 23, 2008.  

The examiner should provide an opinion 
with respect to whether the Veteran's 
service-connected disabilities (i.e., 
residuals of a shell fragment wound to the 
right thigh, buttock, and popliteal region 
affecting Muscle Group XVII; PTSD and 
depressive disorder; residuals of a shell 
fragment wound to the left leg affecting 
Muscle Groups XI and XII; residuals of a 
shell fragment wound to the left chest 
with healed lacerations of the aorta; 
hepatitis C; and tinea versicolor) 
rendered the Veteran unable to secure or 
follow a substantially gainful occupation 
prior to September 23, 2008 (between 
December 13, 2005 and September 22, 2008).  
Consideration must be given to the 
Veteran's level of education, special 
training, and previous work experience in 
the process of arriving at this 
conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.  

All findings, conclusions, and opinions 
must be supported by a clear rationale.  

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

3.  Finally, readjudicate the claim 
remaining on appeal.  If the benefit 
sought is not granted in full, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


